Dissenting Opinion by
Montgomery, J.:
I dissent because the admitted facts lead to no other conclusion than that claimant had deviated from the course of his employment, and was definitely on an- excursion in furtherance of his own interests, when the accident occurred.
I dissented in the case of Goodman v. University Shop, Inc., 195 Pa. Superior Ct. 129, 169 A. 2d 316, and am not in sympathy with this Court’s decision in the so-called “cherry-picking” case of Mitchell v. Holland Furnace Company, 189 Pa. Superior Ct. 82, 149 A. 2d 662, for the same reason.
Liberal as we are expected and desire to be in giving coverage to injured workmen under the Workmen’s Compensation Act, when they engage in purely personal ventures, without any connection with their employers’ businesses, there is no justification in law or rea*488son why this Court should strain to impose liability on the employers for their employes’ accidents on such occasions.